          Case 1:18-cr-00854-RA Document 40 Filed 10/26/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                        October 23, 2020
                                                                    Application granted. The conference is
BY ECF
                                                                    adjourned to January 5, 2021 at 3:00 p.m.
The Honorable Ronnie Abrams
United States District Judge                                        Time is excluded until January 5, 2021, under
Southern District of New York                                       the Speedy Trial Act, pursuant to 18 U.S.C.
40 Foley Square                                                     Section 3161(h)(7)(A).
New York, New York 10007
                                                                    SO ORDERED.
         Re:   United States v. Feng Qin, 18 Cr. 854 (RA)
                                                                  _______________________
Dear Judge Abrams:                                                Ronnie Abrams, U.S.D.J.
                                                                  October 26, 2020
        The Government writes, with the consent of the defendant, to request that the pre-trial
conference scheduled for October 30, 2020 be adjourned for approximately 60 days. As reported
in the parties’ prior letters to the Court, the parties have been engaged in discussions of a pretrial
resolution of the case. Those discussions remain productive, and the parties continue to anticipate
a global resolution of this action and a related civil qui tam action, United States ex rel. Mark
Favors v. Qin Medical P.C., No. 16 Civ. 4647 (LTS), subject to certain financial analyses that are
underway. If the Court grants the adjournment, the Government requests that Speedy Trial time
be excluded until the next conference date to enable the parties to continue, and hopefully
conclude, their discussions of a pre-trial resolution to the case.

                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        Acting United States Attorney for the
                                                        Southern District of New York


                                                  By:
                                                        Alexander Li
                                                        Jean-David Barnea
                                                        Assistant United States Attorneys
                                                        (212) 637-2265/-2679

cc:      Kenneth M. Abell, Esq. (by ECF)
         David M. Eskew, Esq. (by ECF)




2019.07.08
